Exhibit 10.13

Marlborough, MA (Residence Inn)

EXECUTION COPY

PURCHASE CONTRACT

between

MARLBOROUGH LODGING PARTNERS LLC

(“SELLER”)

AND

APPLE EIGHT HOSPITALITY OWNERSHIP, INC. (“BUYER”)

Dated: OCTOBER 25, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.

ARTICLE I

  DEFINED TERMS    1

1.1      Definitions

   1

ARTICLE II

  PURCHASE AND SALE; PURCHASE PRICE; PAYMENT; EARNEST MONEY DEPOSIT    6

2.1      Purchase and Sale

   6

2.2      Intentionally Omitted

   7

2.3      Purchase Price

   7

2.4      Allocation

   7

2.5      Payment

   7

2.6      Earnest Money Deposit

   7

ARTICLE III

  REVIEW PERIOD    8

3.1      Review Period

   8

3.2      Due Diligence Examination

   9

3.3      Restoration

   9

3.4      Seller Exhibits

   9

ARTICLE IV

  SURVEY AND TITLE APPROVAL    10

4.1      Survey

   10

4.2      Title

   10

4.3      Survey or Title Objections

   10

ARTICLE V

  TERMINATION OF MANAGEMENT AGREEMENT    10

ARTICLE VI

  BROKERS    11

ARTICLE VII

  REPRESENTATIONS, WARRANTIES AND COVENANTS    11

7.1      Seller’s and Indemnitor’s Representations, Warranties and Covenants

   11

7.2      Buyer’s Representations, Warranties and Covenants

   16

7.3      Survival

   16

ARTICLE VIII

  ADDITIONAL COVENANTS    16

8.1      Subsequent Developments

   16

8.2      Operations

   16

8.3      Third Party Consents

   18

8.4      Employees

   18

 

i



--------------------------------------------------------------------------------

8.5      Estoppel Certificates

   18

8.6      Access to Financial Information

   18

8.7      Bulk Sales

   19

8.8      Indemnification

   19

8.9      Escrow Funds

   21

8.10    Liquor Licenses

   21

ARTICLE IX

  CONDITIONS FOR CLOSING    22

9.1      Buyer’s Conditions for Closing

   22

9.2      Seller’s Conditions for Closing

   22

ARTICLE X

  CLOSING AND CONVEYANCE    23

10.1    Closing

   23

10.2    Deliveries of Seller and Indemnitor

   23

10.3    Buyer’s Deliveries

   25

ARTICLE XI

  COSTS    25

11.1    Seller’s Costs

   25

11.2    Buyer’s Costs

   25

ARTICLE XII

  ADJUSTMENTS    26

12.1    Adjustments

   26

12.2    Reconciliation and Final Payment

   27

12.3    Employees

   27

ARTICLE XIII

  CASUALTY AND CONDEMNATION    28

13.1    Risk of Loss; Notice

   28

13.2    Buyer’s Termination Right

   28

13.3    Procedure for Closing

   28

ARTICLE XIV

  DEFAULT REMEDIES    28

14.1    Buyer Default

   28

14.2    Seller Default

   29

14.3    Attorney’s Fees

   29

ARTICLE XV

  NOTICES    29

ARTICLE XVI

  MISCELLANEOUS    30

16.1    Performance

   30

16.2    Binding Effect; Assignment

   30

16.3    Entire Agreement

   30

 

ii



--------------------------------------------------------------------------------

16.4    Governing Law

   30

16.5    Captions

   30

16.6    Confidentiality

   30

16.7    Closing Documents

   31

16.8    Counterparts

   31

16.9    Severability

   31

16.10   Interpretation

   31

16.11   (Intentionally Omitted)

   31

16.12   Further Acts

   31

16.13   Joint and Several Obligations

   31

ARTICLE XVII

   JOINDER BY INDEMNITOR   

17.1    Indemnification by Indemnitor

  

SCHEDULES

     

 

EXHIBITS:    Exhibit A    Legal Description Exhibit B    List of FF&E Exhibit C
   List of Hotel Contracts Exhibit D    Consents and Approvals Exhibit E   
Environmental Reports Exhibit F    Claims or Litigation Pending Exhibit G   
Escrow Agreement

 

iii



--------------------------------------------------------------------------------

PURCHASE CONTRACT

This PURCHASE CONTRACT (this “Contract”) is made and entered into as of
October 25, 2007, by and between MARLBOROUGH LODGING PARTNERS LLC, a limited
liability company organized and existing under the laws of the Commonwealth of
Massachusetts (“Seller”) with a principal place of business in the Commonwealth
of Massachusetts at 112 Donald Lynch Boulevard, Marlborough, Massachusetts
01752, and APPLE EIGHT HOSPITALITY OWNERSHIP, INC., a Virginia corporation, with
its principal office at 814 East Main Street, Richmond, Virginia 23219, or its
affiliates or assigns (“Buyer”).

RECITALS

A. Seller is the fee simple owner of that certain hotel property commonly known
as the Residence Inn Marlborough located at 112 Donald Lynch Blvd., Marlborough,
Massachusetts 01752 (the “Hotel”) identified in on Exhibit A attached hereto and
incorporated by reference.

B. Buyer is desirous of purchasing the Hotel from Seller, and Seller is desirous
of selling the Hotel to Buyer, for the purchase price and upon terms and
conditions hereinafter set forth.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINED TERMS

1.1 Definitions. The following capitalized terms when used in this Contract
shall have the meanings set forth below unless the context otherwise requires:

“Additional Deposit” shall mean $250,000.

“Affiliate” shall mean, with respect to Seller or Buyer, any other person or
entity directly or indirectly controlling (including but not limited to all
directors and officers), controlled by or under direct or indirect common
control with Seller or Buyer, as applicable. For purposes of the foregoing, a
person or entity shall be deemed to control another person or entity if it
possesses, directly or indirectly, the power to direct or cause direction of the
management and policies of such other person or entity, whether through the
ownership of voting securities, by contract or otherwise.

“Appurtenances” shall mean all rights, titles, and interests of Seller
appurtenant to the Land and Improvements, including, but not limited to, (i) all
easements, rights of way, rights of ingress and egress, tenements,
hereditaments, privileges, and appurtenances in any way belonging to the Land or
Improvements, (ii) any land lying in the bed of any alley, highway, street, road
or avenue, open or proposed, in front of or abutting or adjoining the Land,
(iii) any strips or gores of real estate adjacent to the Land, and (iv) the use
of all alleys, easements and rights-of-way, if any, abutting, adjacent,
contiguous to or adjoining the Land.

 

1



--------------------------------------------------------------------------------

“Brand” shall mean Residence Inn by Marriott, the hotel brand or franchise under
which the Hotel operates.

“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
in the Commonwealth of Virginia.

“Closing” shall mean the closing of the purchase and sale of the Property
pursuant to this Contract.

“Closing Date” shall have the meaning set forth in Section 10.1.

“Contracts, Plans and Specs” shall mean all construction and other contracts,
plans, drawings, specifications, surveys, soil reports, engineering reports,
inspection reports, and other technical descriptions and reports.

“Deed” shall have the meaning set forth in Section 10.2(a).

“Deposits” shall mean, to the extent assignable, all prepaid rents and deposits
(including, without limitation, refundable security deposits and rental
deposits, and all other deposits for advance reservations, banquets or future
services, made in connection with the use or occupancy of the Improvements;
provided, however, that to the extent Seller has not received or does not hold
all of the prepaid rents and/or deposits attributable to the Leases related to
the Property, Buyer shall be entitled to a credit against the cash portion of
the Purchase Price allocable to the Property in an amount equal to the amount of
the prepaid rents and/or deposits attributable to the Leases transferred at the
Closing of such Property, and provided further, that “Deposits” shall exclude
(i) reserves for real property taxes and insurance, in each case, to the extent
pro rated on the settlement statement such that Buyer receives a credit for
(a) taxes and premiums in respect of any period prior to Closing and (b) the
amount of deductibles and other self-insurance and all other potential
liabilities and claims in respect of any period prior to Closing, and
(ii) utility deposits and (iii) all reserves for replacement of FF&E and for
capital repairs and/or improvements..

“Due Diligence Examination” shall have the meaning set forth in Section 3.2.

“Earnest Money Deposit” shall have the meaning set forth in Section 2.6(a).

“Environmental Requirements” shall have the meaning set forth in Section 7.1(f)

“Escrow Agent” shall have the meaning set forth in Section 2.6(a).

“Escrow Agreement” shall have the meaning set forth in Section 2.5(b).

“Exception Documents” shall have the meaning set forth in Section 4.2.

 

2



--------------------------------------------------------------------------------

“Existing Franchise Agreement” shall mean that certain franchise license
agreement between the Seller and the Franchisor, granting to Seller a franchise
to operate the Hotel under the Brand.

“Existing Management Agreement” shall mean that certain management agreement
between the Seller and the Existing Manager for the operation and management of
the Hotel.

“Existing Manager” shall mean True North Hotel Group, Inc..

“FF&E” shall mean all tangible personal property and fixtures of any kind (other
than personal property (i) owned by guests of the Hotel or (ii) leased by Seller
pursuant to an FF&E Lease) attached to, or located upon and used in connection
with the ownership, maintenance, use or operation of the Land or Improvements as
of the date hereof (or acquired by Seller and so employed prior to Closing),
including, but not limited to, all furniture, fixtures, equipment, signs and
related personal property; all heating, lighting, plumbing, drainage,
electrical, air conditioning, and other mechanical fixtures and equipment and
systems; all elevators, and related motors and electrical equipment and systems;
all hot water heaters, furnaces, heating controls, motors and equipment, all
shelving and partitions, all ventilating equipment, and all disposal equipment;
all spa, health club and fitness equipment; all equipment used in connection
with the use and/or maintenance of the guestrooms, restaurants, lounges,
business centers, meeting rooms, swimming pools, indoor and/or outdoor sports
facilities and other common areas and recreational areas; all carpet, drapes,
beds, furniture, televisions and other furnishings; all stoves, ovens, freezers,
refrigerators, dishwashers, disposals, kitchen equipment and utensils, tables,
chairs, plates and other dishes, glasses, silverware, serving pieces and other
restaurant and bar equipment, apparatus and utensils. A current list of FF&E is
attached hereto as Exhibit B.

“FF&E Leases” shall mean all leases of any FF&E and other contracts permitting
the use of any FF&E at the Improvements that are assumed by Buyer.

“Financial Statements” shall have the meaning set forth in Section 3.1(b).

“Franchisor” shall mean Marriott International, Inc.

“Hotel Contracts” shall have the meaning set forth in Section 10.2(d).

“Improvements” shall mean all buildings, structures, fixtures, parking areas and
other improvements to the Land, and all related facilities.

“Initial Deposit” shall have the meaning set forth in Section 2.6(a).

“Land” shall mean, collectively, a fee simple absolute interest in the real
property more fully described in Exhibit A, which is attached hereto and
incorporated herein by reference, together with all rights (including without
limitation all air rights and development rights), alleys, streets, strips,
gores, waters, privileges, appurtenances, advantages and easements belonging
thereto or in any way appertaining thereto.

“Leases” shall mean all leases, franchises, licenses, occupancy agreements,
“trade-out” agreements, advance bookings, convention reservations, or other
agreements demising space in,

 

3



--------------------------------------------------------------------------------

providing for the use or occupancy of, or otherwise similarly affecting or
relating to the use or occupancy of, the Improvements or Land, together with all
amendments, modifications, renewals and extensions thereof, and all guaranties
by third parties of the obligations of the tenants, licensees, franchisees,
concessionaires or other entities thereunder.

“Legal Action” shall have the meaning set forth in Section 8.8(c)(ii).

“Licenses” shall mean all permits, licenses, franchises, utility reservations,
certificates of occupancy, and other documents issued by any federal, state, or
municipal authority or by any private party related to the development,
construction, use, occupancy, operation or maintenance of the Hotel, including,
without limitation, all licenses, approvals and rights (including any and all
existing waivers of any brand standard) necessary or appropriate for the
operation of the Hotel under the Brand.

“Liquor Licenses” shall have the meaning set forth in Section 8.10.

“Manager” shall mean the management company selected by Buyer to manage the
Hotel.

“New Franchise Agreement” shall mean the franchise license agreement to be
entered into between Buyer and the Franchisor, granting to Buyer a franchise to
operate the Hotel under the Brand on and after the Closing Date.

“New Management Agreement” means the management agreement to be entered into
between Buyer and the Manager for the operation and management of the Hotel on
and after the Closing Date.

“Other Property” shall have the meaning set forth in Section 16.14.

“Pending Claims” shall have the meaning set forth in Section 7.1(e).

“Permitted Exceptions” shall have the meaning set forth in Section 4.3.

“Personal Property” shall mean, collectively, all of the Property other than the
Real Property.

“PIP” shall mean a product improvement plan for any Hotel, as required by the
Existing Manager or the Franchisor, if any.

“Post-Closing Agreement” shall have the meaning set forth in Section 8.9.

“Property” shall mean, collectively, (i) all of the following with respect to
the Hotel: the Land, Improvements, Appurtenances, FF&E, Supplies, Leases,
Deposits, Records, Service Contracts, Warranties, Licenses, FF&E Leases,
Contracts, Plans and Specs, Tradenames, Utility Reservations, as well as all
other real, personal or intangible property of Seller related to any of the
foregoing and (ii) any and all of the following that relate to or affect in any
way the design, construction, ownership, use, occupancy, leasing, maintenance,
service or operation of the Real Property, FF&E, Supplies, Leases, Deposits or
Records: Service Contracts, Warranties,

 

4



--------------------------------------------------------------------------------

Licenses, Tradenames, Contracts, Plans and Specs and FF&E Lease but excluding
any items specifically excluded in this Agreement.

“Purchase Price” shall have the meaning set forth in Section 2.2.

“Real Property” shall mean, collectively, all Land, Improvements and
Appurtenances with respect to the Hotel.

“Records” shall mean all books, records, promotional material, tenant data,
guest history information (other than any such information owned exclusively by
the Existing Manager), marketing and leasing material and forms (including but
not limited to any such records, data, information, material and forms in the
form of computerized files located at the Hotel), market studies prepared in
connection with Seller’s current annual plan and other materials relating to the
operation of the Hotel, information, data, legal or other documents or records
(including, without limitation, all documentation relating to any presently
pending litigation or other proceedings, all zoning and/or land use notices,
relating to or affecting the Property) owned by Seller and/or in Seller’s
possession or control, or to which Seller has access or may obtain from the
Existing Manager, that are used in or relating to the Property and/or the
operation of the Hotel, including the Land, the Improvements or the FF&E, and
proforma budgets and projections and a list of the general contractors,
architects and engineers providing goods and/or services in connection with the
construction of the Hotel, all construction warranties and guaranties in effect
at Closing and copies of the final plans and specifications for the Hotel.

“Release” shall have the meaning set forth in Section 7.1(f).

“Review Period” shall have the meaning set forth in Section 3.1.

“SEC” shall have the meaning set forth in Section 8.6.

“Seller Liens” shall have the meaning set forth in Section 4.3.

“Seller Parties” shall have the meaning set forth in Section 7.1(e).

“Service Contracts” shall mean contracts or agreements, such as maintenance,
supply, service or utility contracts.

“Supplies” shall mean all merchandise, supplies, inventory and other items used
for the operation and maintenance of guest rooms, restaurants, lounges, swimming
pools, health clubs, spas, business centers, meeting rooms and other common
areas and recreational areas located within or relating to the Improvements,
including, without limitation, all food and beverage (alcoholic and
non-alcoholic) inventory, office supplies and stationery, advertising and
promotional materials, china, glasses, silver/flatware, towels, linen and
bedding (all of which shall be 2-par level for all suites or rooms in the
Hotel), guest cleaning, paper and other supplies, upholstery material, carpets,
rugs, furniture, engineers’ supplies, paint and painters’ supplies, employee
uniforms, and all cleaning and maintenance supplies, including those used in
connection with the swimming pools, indoor and/or outdoor sports facilities,
health clubs, spas, fitness centers, restaurants, business centers, meeting
rooms and other common areas and recreational areas.

 

5



--------------------------------------------------------------------------------

“Survey” shall have the meaning set forth in Section 4.1.

“Third Party Consents” shall have the meaning set forth in Section 8.3.

“Title Commitment” shall have the meaning set forth in Section 4.2.

“Title Company” shall have the meaning set forth in Section 4.2.

“Title Policy” shall have the meaning set forth in Section 4.2.

“Title Review Period” shall have the meaning set forth in Section 4.3.

“Tradenames” shall mean all telephone exchanges and numbers, trade names, trade
styles, trade marks, and other identifying material, and all variations thereof,
together with all related goodwill (it being understood and agreed that the name
of the hotel chain to which the Hotel is affiliated by franchise, license or
management agreement is a protected name or registered service mark of such
hotel chain and cannot be transferred to Buyer by this Contract, provided that
all such franchise, license, management and other agreements granting a right to
use the name of such hotel chain or any other trademark or trade name and all
waivers of any brand standard shall be assigned to Buyer.

“Utility Reservations” shall mean Seller’s interest in the right to receive
immediately on and after Closing and continuously consume thereafter water
service, sanitary and storm sewer service, electrical service, gas service and
telephone service on and for the Land and Improvements in capacities that are
adequate continuously to use and operate the Improvements for the purposes for
which they were intended, including, but not limited to (i) any right to the
present and future use of wastewater, drainage, water and other utility
facilities to the extent such use benefits the Real Property, (ii) any
reservations of or commitments covering any such use in the future, and
(iii) any wastewater capacity reservations relating to the Real Property. Buyer
shall be responsible for any requests or documents to transfer the Utility
Reservations, at Buyer’s sole cost and expense.

“Warranties” shall mean all warranties, guaranties, indemnities and claims for
the benefit of Seller with respect to the Hotel, the Property or any portion
thereof, including, without limitation, all warranties and guaranties of the
development, construction, completion, installation, equipping and furnishing of
the Hotel, and all indemnities, bonds and claims of Seller related thereto.

ARTICLE II

PURCHASE AND SALE; PURCHASE PRICE; PAYMENT;

EARNEST MONEY DEPOSIT

2.1 Purchase and Sale. Seller agrees to sell and convey to Buyer or its
Affiliates and/or assigns, and Buyer or its assigns agrees to purchase from
Seller, the Property, in consideration of the Purchase Price and upon the terms
and conditions hereof. All of the Property shall be conveyed, assigned, and
transferred to Buyer at Closing, free and clear of all mortgages, liens,
encumbrances, licenses, franchises (other than any hotel franchises assumed by
Buyer), concession agreements, security interests, prior assignments or
conveyances, conditions, restrictions, rights-of-way, easements, encroachments,
claims and other matters affecting title or possession, except for the Permitted
Exceptions.

 

6



--------------------------------------------------------------------------------

2.2 Intentionally Deleted.

2.3 Purchase Price. Buyer agrees to pay, and Seller agrees to accept, as
consideration for the conveyance of the Property, subject to the adjustments
provided for in this Contract, the amount of Twenty Million Two Hundred Thousand
and No/100 Dollars ($20,200,000.00) (the “Purchase Price”).

2.4 Allocation. Buyer and Seller shall attempt to agree, prior to the expiration
of the Review Period, on an allocation of the Purchase Price among Real
Property, tangible Personal Property and intangible property related to the
Property. In the event Buyer and Seller do not agree, each party shall be free
to allocate the Purchase Price to such items as they deem appropriate, subject
to and in accordance with applicable laws.

2.5 Payment. The portion of the Purchase Price, less the Earnest Money Deposit
and interest earned thereon, if any, which Buyer elects to have applied against
the Purchase Price (as provided below), less the Escrow Funds, shall be paid to
Seller in cash, certified funds or wire transfer, at the Closing of the
Property. At the Closing, the Earnest Money Deposit, together with interest
earned thereon, if any, shall, at Buyer’s election, be returned to Buyer or
shall be paid over to Seller by Escrow Agent to be applied to the portion of the
Purchase Price on behalf of Buyer, and the Escrow Funds shall be deposited into
an escrow account pursuant to the Post-Closing Agreement as contemplated by
Section 8.9.

2.6 Earnest Money Deposit.

(a) Within three (3) Business Days after the full execution and delivery of this
Contract, Buyer shall deposit the sum of Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00) in cash, certified bank check or by wire transfer of
immediately available funds (the “Initial Deposit”) with the Title Company, as
escrow agent (“Escrow Agent”), which sum shall be held by Escrow Agent as
earnest money. If, pursuant to the provisions of Section 3.1 of this Contract,
Buyer elects to terminate this Contract at any time prior to the expiration of
the Review Period, then the Escrow Agent shall return the Earnest Money Deposit
to Buyer promptly upon written notice to that effect from Buyer. If Buyer does
not elect to terminate this Contract on or before the expiration of the Review
Period, Buyer shall, within three (3) Business Days after the expiration of the
Review Period deposit the Additional Deposit with the Escrow Agent. The Initial
Deposit and the Additional Deposit, and all interest accrued thereon, shall
hereinafter be referred to as the “Earnest Money Deposit.”

(b) The Earnest Money Deposit shall be held by Escrow Agent subject to the terms
and conditions of an Escrow Agreement dated as of the date of this Contract
entered into by Seller, Buyer and Escrow Agent (the “Escrow Agreement”). The
Earnest Money Deposit shall be held in an interest-bearing account in a
federally insured bank or savings institution reasonably acceptable to Seller
and Buyer, with all interest to accrue to the benefit of the party entitled to
receive it and to be reportable by such party for income tax purposes.

 

7



--------------------------------------------------------------------------------

ARTICLE III

REVIEW PERIOD

3.1 Review Period. Buyer shall have a period through 6:00 p.m. Eastern Time on
the date that is thirty (30) days after the date of this Contract, unless a
longer period of time is otherwise provided for in this Contract and except as
otherwise agreed to by Buyer and Seller (the “Review Period”), to evaluate the
legal, title, survey, construction, physical condition, structural, mechanical,
environmental, economic, permit status, franchise status, financial and other
documents and information related to the Property. Within three (3) Business
Days following the date of this Contract, Seller, at Seller’s sole cost and
expense, will deliver to Buyer (or make available at the Hotel) for Buyer’s
review, to the extent not previously delivered to Buyer and to the extent
available and/or in existence, true, correct and complete copies of the
following, together with all amendments, modifications, renewals or extensions
thereof:

(a) All Warranties and Licenses relating to the Hotel or any part thereof;

(b) Income and expense statements and budgets for the Hotel, for the current
year to date and each of the three (3) prior fiscal years (the “Financial
Statements”), and Seller shall provide to Buyer copies of all income and expense
statements generated by Seller or any third party that relate to the operations
of the Hotel and that contain information not included in the financial
statements, if any, provided to Buyer by the Existing Manager, provided that
Seller also agrees to provide to Buyer’s auditors and representatives all
financial and other information necessary or appropriate for preparation of
audited financial statements for Buyer and/or its Affiliates as provided in
Section 8.6, below;

(c) All real estate and personal property tax statements with respect to the
Hotel and notices of appraised value for the Real Property for the current year
(if available) and each of the three (3) calendar years prior to the current
year;

(d) Engineering, mechanical, architectural and construction plans, drawings,
specifications and contracts, payment and performance bonds, title policies,
reports and commitments, zoning information and marketing and economic data
relating to the Hotel and the construction, development, installation and
equipping thereof, as well as copies of all environmental reports and
information, topographical, boundary or “as built” surveys, engineering reports,
subsurface studies and other Contracts, Plans and Specs relating to or affecting
the Hotel. If the Hotel is purchased by Buyer, all such documents and
information relating to the Hotel shall thereupon be and become the property of
Buyer without payment of any additional consideration therefore subject to the
receipt of any consents required to transfer such documents to the Buyer which
Seller shall use reasonable efforts to secure;

(e) All FF&E Leases, Services Contracts, Leases and, if applicable, a schedule
of such Leases of space in the Hotel, and all agreements for real estate
commissions, brokerage fees, finder’s fees or other compensation due and payable
by Seller in connection therewith; and

 

8



--------------------------------------------------------------------------------

(f) All notices received, if any, from governmental authorities in connection
with the Hotel and all other notices received from governmental authorities
received at any time, if any, that relate to any noncompliance or violation of
law that has not been corrected.

Seller shall, upon request of Buyer, make available to Buyer and Buyer’s
representatives and agents, for inspection and copying during normal business
hours, Records located at Seller’s corporate offices, and Seller agrees to
provide Buyer copies of all other reasonably requested information that is
relevant to the management, operation, use, occupancy or leasing of or title to
the applicable Hotel and the plans and specifications for development of the
Hotel. At any time during the Review Period, Buyer may, in its sole and absolute
discretion, elect not to proceed with the purchase of the Property for any
reason whatsoever by giving written notice thereof to Seller, in which event:
(i) the Earnest Money Deposit shall be promptly returned by Escrow Agent to
Buyer together with all accrued interest, if any, (ii) this Contract shall be
terminated automatically, (iii) all materials supplied by Seller to Buyer shall
be returned promptly to Seller, and (iv) both parties will be relieved of all
other rights, obligations and liabilities hereunder, except for the parties’
obligations pursuant to Sections 3.3 and 16.6 below.

3.2 Due Diligence Examination. At any time during the Review Period, and
thereafter through Closing of the Property, Buyer and/or its representatives and
agents shall have the right to enter upon the Property at all reasonable times
for the purposes of reviewing all Records and other data, documents and/or
information relating to the Property and conducting such surveys, appraisals,
engineering tests, soil tests (including, without limitation, Phase I and Phase
II environmental site assessments), inspections of construction and other
inspections and other studies as Buyer deems reasonable and necessary or
appropriate to evaluate the Property, subject to providing reasonable advance
notice to Seller unless otherwise agreed to by Buyer and Seller (the “Due
Diligence Examination”). Seller shall have the right to have its representative
present during Buyer’s physical inspections of its Property, provided that
failure of Seller to do so shall not prevent Buyer from exercising its due
diligence, review and inspection rights hereunder. Buyer agrees to exercise
reasonable care when visiting the Property, in a manner which shall not
materially adversely affect the operation of the Property.

3.3 Restoration. Buyer covenants and agrees not to damage or destroy any portion
of the Property in conducting its examinations and studies of the Property
during the Due Diligence Examination and, if closing does not occur, shall
repair any portion of the Property damaged by the conduct of Buyer, its agents
or employees, to substantially the condition such portion(s) of the Property
were in immediately prior to such examinations or studies.

3.4 Seller Exhibits. Buyer shall have until the end of the Review Period to
review and approve the information on Exhibits B, C, D, E and F. In the event
Buyer does not approve any such Exhibit or the information contained therein,
Buyer shall be entitled to terminate this Contract by notice to Seller and the
Earnest Money Deposit shall be returned to Buyer with all interest thereon and
both parties shall be relieved of all rights, obligations and liabilities
hereunder except for the parties’ obligations pursuant to Sections 3.3 and 16.6.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

SURVEY AND TITLE APPROVAL

4.1 Survey. Seller has delivered to Buyer true, correct and complete copies of
the most recent surveys of the Real Property. In the event that an update of the
survey or a new survey (such updated or new surveys being referred to as the
“Survey”) are desired by Buyer, then Buyer shall be responsible for all costs
related thereto.

4.2 Title. Seller has delivered to Buyer its existing title insurance policy,
including copies of all documents referred to therein, for its Real Property.
Buyer’s obligations under this Contract are conditioned upon Buyer being able to
obtain for each Property (i) a Commitment for Title Insurance (each, a “Title
Commitment”) issued by LandAmerica American Title Company, Attn: Debby Moore,
2505 N. Plano Road, Ste. 3100, Richardson, Texas 75082 (the “Title Company”),
for the most recent standard form of owner’s policy of title insurance in the
state in which the Real Property is located, covering the Real Property, setting
forth the current status of the title to the Real Property, showing all liens,
claims, encumbrances, easements, rights of way, encroachments, reservations,
restrictions and any other matters affecting the Real Property and pursuant to
which the Title Company agrees to issue to Buyer at Closing an Owner’s Policy of
Title Insurance on the most recent form of ALTA (where available) owner’s policy
available in the state in which the Land is located, with extended coverage and,
to the extent applicable and available in such state, comprehensive, access,
single tax parcel, contiguity, Fairway and such other endorsements as may be
required by Buyer (collectively, the “Title Policy”); and (ii) true, complete,
legible and, where applicable, recorded copies of all documents and instruments
(the “Exception Documents”) referred to or identified in the Title Commitment,
including, but not limited to, all deeds, lien instruments, leases, plats,
surveys, reservations, restrictions, and easements affecting the Real Property.
If requested by Seller, Buyer shall promptly provide Seller with a copy of the
Title Commitment issued by the Title Company.

4.3 Survey or Title Objections. If Buyer discovers any title or survey matter
which is objectionable to Buyer, Buyer may provide Seller with written notice of
its objection to same within twenty (20) days after receipt of each Title
Commitment (including all Exception Documents) and the applicable Survey (the
“Title Review Period”) but no later than the expiration of the Review Period. If
Buyer fails to so object in writing to any such matter set forth in the Survey
or Title Commitment, it shall be conclusively assumed that Buyer has approved
same. If Buyer disapproves any condition of title, survey or other matters by
written objection to Seller on or before the expiration of the Title Review
Period, Seller shall elect either to attempt to cure or not cure any such item
by written notice sent to Buyer within five (5) days after its receipt of notice
from Buyer, and if Seller commits in writing to attempt to cure any such item,
then Seller shall be given until the Closing Date to cure any such defect. In
the event Seller shall fail to cure a defect which Seller has committed in
writing to cure prior to Closing, or if a new title defect arises after the date
of Buyer’s Title Commitment or Survey, as applicable, but prior to Closing, then
Buyer may elect, in Buyer’s sole and absolute discretion: (i) to waive such
objection and proceed to Closing, or (ii) to terminate this Contract and receive
a return of the Earnest Money Deposit, and any interest thereon. The items shown
on the Title Commitment which are not objected to by Buyer as set forth above
(other than exceptions and title defects arising after the title review period
and other than those standard exceptions which are ordinarily

 

10



--------------------------------------------------------------------------------

and customarily omitted in the state in which the applicable Hotel is located,
so long as Seller provides the appropriate owner’s affidavit, gap indemnity or
other documentation reasonably required by the Title Company for such omission)
are hereinafter referred to as the “Permitted Exceptions.” In no event shall
Permitted Exceptions include liens, or documents evidencing liens, securing any
indebtedness, any mechanics’ or materialmen’s liens or any claims or potential
claims therefor covering the Property or any portion thereof (“Seller Liens”),
each of which shall be paid in full by Seller and released at Closing.

ARTICLE V

MANAGEMENT AGREEMENT AND FRANCHISE AGREEMENT

As of the Closing, Seller shall terminate the Existing Management Agreement and
the Existing Franchise Agreement, and Seller shall be solely responsible for all
claims and liabilities arising thereunder on, prior to or following the Closing
Date. As a condition to Closing, Buyer shall enter into the New Franchise
Agreement, effective as of the Closing Date, containing terms and conditions
acceptable to Buyer (including, without limitation, such terms and conditions as
may be required to accommodate Buyer’s and/or Buyer’s Affiliates’ REIT
structure). Seller shall be responsible for paying all costs related to the
termination of the Existing Management Agreement. Seller shall be responsible
for paying all reasonable and actual costs of the Franchisor related to the
termination of the Existing Franchise Agreement. Seller shall use best efforts
to promptly provide all information required by the Franchisor in connection
with the New Franchise Agreement, and Seller and Buyer shall diligently pursue
obtaining each the same. As a condition to Buyer’s and Seller’s obligation to
close under this Contract, Buyer and Manager shall agree, on or before the
expiration of the Review Period, on the form and substance of the New Management
Agreement.

ARTICLE VI

BROKERS

Seller and Buyer each represents and warrants to the other that, except for
David McElroy of CB Richard Ellis, New England, for whose fees and commissions
Seller shall be solely responsible, it has not engaged any broker, finder or
other party in connection with the transaction contemplated by this Contract.
Buyer and Seller each agree to save and hold the other harmless from any and all
losses, damages, liabilities, costs and expenses (including, without limitation,
attorneys’ fees) involving claims made by any other agent, broker, or other
person by or through the acts of Buyer or Seller, respectively, in connection
with this transaction.

ARTICLE VII

REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1 Seller’s and Indemnitor’s Representations, Warranties and Covenants. Seller
hereby represents, warrants and covenants to Buyer as follows:

(a) Authority; No Conflicts. Seller is a limited liability company duly formed,
validly existing and in good standing in the Commonwealth of Massachusetts.
Except for the consents required from the existing Franchisor, Seller has
obtained all necessary consents to enter into and perform this Contract and is
fully authorized to enter into and perform this

 

11



--------------------------------------------------------------------------------

Contract and to complete the transactions contemplated by this Contract. No
consent or approval of any person, entity or governmental authority is required
for the execution, delivery or performance by Seller of this Contract, except as
set forth in Exhibit D. and this Contract is hereby binding and enforceable
against Seller subject to those matters set forth on Exhibit D. Neither the
execution nor the performance of, or compliance with, this Contract by Seller
has resulted, or will result, in any violation of, or default under, or
acceleration of, any obligation under any existing corporate charter,
certificate of incorporation, bylaw, articles of organization, limited liability
company agreement or regulations, partnership agreement or other organizational
documents and under any, mortgage indenture, lien agreement, promissory note,
contract, or permit, or any judgment, decree, order, restrictive covenant,
statute, rule or regulation, applicable to Seller or to the Hotel.

(b) FIRPTA. Seller is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those items are defined in the Internal Revenue Code
and Income Tax Regulations).

(c) Bankruptcy. Neither Seller or, to Seller’s knowledge, any of its partners or
members, is insolvent or the subject of any bankruptcy proceeding, receivership
proceeding or other insolvency, dissolution, reorganization or similar
proceeding.

(d) Property Agreements. A complete list of all FF&E Leases, Service Contracts
and Leases (other than those entered into by the Existing Manager on its own
behalf) used in or otherwise relating to the operation and business of the Hotel
is attached hereto as Exhibit C-l, and, to Seller’s knowledge, a complete list
of all other FF&E Leases, Service Contracts and Leases used in or otherwise
relating to the operation and business of the Hotel is attached hereto as
Exhibit C-2. The assets constituting the Property to be conveyed to Buyer
hereunder constitute all of the property and assets of Seller used in connection
with the operation and business of the Hotel, except those specifically excluded
in this Agreement. There are no leases, license agreements, leasing agent’s
agreements, equipment leases, building service agreements, maintenance
contracts, suppliers contracts, warranty contracts, operating agreements, or
other agreements (i) to which Seller is a party or an assignee, or (ii) to
Seller’s knowledge, binding upon the Hotel, relating to the ownership,
occupancy, operation, management or maintenance of the Real Property, FF&E,
Supplies or Tradenames, except for those Service Contracts, Leases, Warranties
and FF&E Leases disclosed on Exhibit C or to be delivered to Buyer pursuant to
Section 3.1. The Service Contracts, Leases, Warranties and FF&E Leases disclosed
on Exhibit C or to be delivered to Buyer pursuant to Section 3.1 are in full
force and effect, and no default has occurred and is continuing thereunder and
no circumstances exist which, with the giving of notice, the lapse of time or
both, would constitute such a default. No party has any right or option to
acquire the Hotel or any portion thereof, other than Buyer.

(e) Pending Claims. There are no: (i) claims, demands, litigation, proceedings
or governmental investigations pending or, to the Seller’s knowledge, threatened
against Seller, the Existing Manager or any Affiliate of any of them
(collectively, “Seller Parties”) or related to the business or assets of the
Hotel, except as set forth on Exhibit F attached hereto and incorporated herein
by reference, (ii) special assessments or extraordinary

 

12



--------------------------------------------------------------------------------

taxes except as set forth in the Title Commitment or (iii) to the Seller’s
knowledge, pending or threatened condemnation or eminent domain proceedings
which would affect the Property or any part thereof. There are no: pending
arbitration proceedings or unsatisfied arbitration awards, or judicial
proceedings or orders respecting awards, which might become a lien on the
Property or any portion thereof, pending unfair labor practice charges or
complaints, unsatisfied unfair labor practice orders or judicial proceedings or
orders with respect thereto, pending charges or complaints with or by city,
state or federal civil or human rights agencies, unremedied orders by such
agencies or judicial proceedings or orders with respect to obligations under
city, state or federal civil or human rights or antidiscrimination laws or
executive orders affecting the Hotel, or other pending, actual or, to Seller’s
knowledge, threatened litigation claims, charges, complaints, petitions or
unsatisfied orders by or before any administrative agency or court which affect
the Hotel or might become a lien on the Hotel (collectively, the “Pending
Claims”).

(f) Environmental. With respect to environmental matters, to the best of
Seller’s knowledge, (i) there has been no Release or threat of Release of
Hazardous Materials in, on, under, to, from or in the area of the Real Property,
except as disclosed in the reports and documents set forth on Exhibit E attached
hereto and incorporated herein by reference or secured by the Buyer in
connection with the transaction contemplated by this Agreement, (ii) no portion
of the Property is being used for the treatment, storage, disposal or other
handling of Hazardous Materials or machinery containing Hazardous Materials
other than standard amounts of cleaning supplies and chlorine for the swimming
pool, all of which are stored on the Property in strict accordance with
applicable Environmental Requirements and do not exceed limits permitted under
applicable laws, including without limitation Environmental Requirements,
(iii) no underground storage tanks are currently located on or in the Real
Property or any portion thereof, (iv) no environmental investigation,
administrative order, notification, consent order, litigation, claim, judgment
or settlement with respect to the Property or any portion thereof is pending or
threatened, (v) there is not currently and, to Seller’s knowledge, never has
been, during Seller’s ownership of the Property, any mold, fungal or other
microbial growth in or on the Real Property, or existing conditions within
buildings, structures or mechanical equipment serving such buildings or
structures, that could reasonably be expected to result in material liability or
material costs or expenses to remediate the mold, fungal or microbial growth, or
to remedy such conditions that could reasonably be expected to result in such
growth, and (vi) except as disclosed on Exhibit E. there are no reports or other
documentation regarding the environmental condition of the Real Properly in the
possession of Seller or Seller’s Affiliates, or to Seller’s knowledge, without
independent verification, consultants, contractors or agents. As used in this
Contract “Hazardous Materials” means (1) “hazardous wastes” as defined by the
Resource Conservation and Recovery Act of 1976, as amended from time to time
(“RCRA”), (2) “hazardous substances” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. 9601
et seq.). as amended by the Superfund Amendment and Reauthorization Act of 1986
and as otherwise amended from time to time (“CERCLA”); (3) “toxic substances” as
defined by the Toxic Substances Control Act, as amended from time to time
(“TSCA”), (4) “hazardous materials” as defined by the Hazardous Materials
Transportation Act, as amended from time to time (“HMTA”), (5) asbestos, oil or
other petroleum products, radioactive materials, urea formaldehyde foam
insulation, radon gas and transformers or other equipment that contains
dielectric fluid containing polychlorinated biphenyls and (6) any substance
whose presence is detrimental or hazardous to health or the

 

13



--------------------------------------------------------------------------------

environment, including, without limitation, microbial or fungal matter or mold,
or is otherwise regulated by federal, state and local environmental laws
(including, without limitation, RCRA, CERCLA, TSCA, HMTA), rules, regulations
and orders, regulating, relating to or imposing liability or standards of
conduct concerning any Hazardous Materials or environmental, health or safety
compliance (collectively, “Environmental Requirements”). As used in this
Contract: “Release” means spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing.

(g) Title and Liens. Except for Seller Liens to be released at Closing, Seller
has good and marketable fee simple absolute title to the Real Property, subject
only to the Permitted Exceptions. Except for the FF&E subject to the FF&E Leases
and any applicable Permitted Exceptions, Seller has good and marketable title to
the Personal Property, free and clear of all liens, claims, encumbrances or
other rights whatsoever (other than the Seller Liens to be released at Closing),
and there are no other liens, claims, encumbrances or other rights pending or of
which any Seller Party has received notice or which are otherwise known to any
Seller Party related to any other Personal Property.

(h) Utilities. To the best of Seller’s knowledge, all appropriate utilities,
including sanitary and storm sewers, water, gas, telephone, cable and
electricity, are, to Seller’s knowledge, currently sufficient and available to
service the Hotel and all installation, connection or “tap-on”, usage and
similar fees have been paid.

(i) Licenses, Permits and Approvals. Seller has not received any written notice
which remains outstanding and has no knowledge that the Property fails to comply
with all applicable licenses, permits and approvals and federal, state or local
statutes, laws, ordinances, rules, regulations, requirements and codes
including, without limitation, those regarding zoning, land use, building, fire,
health, safety, environmental, subdivision, water quality, sanitation controls
and the Americans with Disabilities Act, and similar rules and regulations
relating and/or applicable to the ownership, use and operation of the Property
as it is now operated. Seller, to the best of its knowledge, has received all
licenses, permits and approvals required or needed for the lawful conduct,
occupancy and operation of the business of the Hotel, and each license and
permit is in full force and effect, and will be in full force and effect as of
the Closing. No licenses, permits or approvals necessary for the lawful conduct,
occupancy or operation of the business of the Hotel, to Seller’s knowledge
requires any approval of a governmental authority for transfer of the Property
except as set forth in Exhibit D.

(j) Financial Statements. Seller has delivered copies of all prior and current
(i) Financial Statements for the Hotel, (ii) operating statements prepared by
the Existing Manager for the Hotel, and (iii) monthly financial statements
prepared by the Existing Manager for the Hotel. Each of such statements is, to
Seller’s knowledge, complete and accurate in all material respects and, except
in the case of budgets prepared in advance of the applicable operating period to
which such budgets relate, fairly presents the results of operations of the
Hotel for the respective periods represented thereby. Seller has relied upon the
Financial Statements in connection with its ownership and operation of the
Hotel, and there are no independent audits or financial statements prepared by
third parties relating to the operation of the Hotel other than the Financial
Statements prepared by or on behalf of the Existing Manager, all of which have
been provided to Buyer.

 

14



--------------------------------------------------------------------------------

(k) Employees. All employees employed at the Hotel are the employees of the
Existing Manager. There are, to Seller’s knowledge, no (i) unions organized at
the Hotel, (ii) union organizing attempts, strikes, organized work stoppages or
slow downs, or any other labor disputes pending or threatened with respect to
any of the employees at the Hotel, or (iii) collective bargaining or other labor
agreements to which Seller or the Existing Manager or the Hotel is bound with
respect to any employees employed at the Hotel.

(1) Operations. To the best of Seller’s knowledge, the Hotel has at all times
been operated by Existing Manager in accordance with all applicable laws, rules,
regulations, ordinances and codes. The Seller has not received any notice of any
violations from any Governmental Authority which has not been cured.

(m) Existing Management and Franchise Agreements. Seller has furnished to Buyer
true and complete copies of the Existing Franchise Agreement, which constitutes
the entire agreement of the parties with respect to the subject matter thereof
and which have not been amended or supplemented in any respect except as
provided herein. There are no other management agreements, franchise agreements,
license agreements or similar agreements for the operation or management of the
Hotel or relating to the Brand, to which Seller is a party or which are binding
upon the Property, except for the Existing Management Agreement and the Existing
Franchise Agreement. The Improvements comply in all material respects with, and
the Hotel is being operated in accordance with, all requirements of such
Existing Management Agreement and the Existing Franchise Agreement and all other
requirements of the Existing Manager and the Franchisor, including all “brand
standard” requirements of the Existing Manager and the Franchisor. The Existing
Management Agreement and the Existing Franchise Agreement are in full force and
effect, and shall remain in full force and effect until the termination of the
Existing Management Agreement and the Existing Franchise Agreement at Closing,
as provided in Article V hereof. No default has occurred and is continuing under
the Existing Management Agreement or the Existing Franchise Agreement, and no
circumstances exist which, with the giving of notice, the lapse of time or both,
would constitute such a default.

(n) Construction of Hotel. To the best of Seller’s knowledge,

(i) The Hotel has been constructed in a good and workmanlike manner without
encroachments and in accordance in all material respects with the Contracts,
Plans and Specs, and all building permits and certificates of occupancy therefor
and all applicable zoning, platting, subdivision, health, safety and similar
laws, rules, regulations, ordinances and codes.

(ii) The Personal Property is in good condition and operating order.

(iii) Necessary easements for ingress and egress, drainage, signage and
utilities serving the Hotel have either been dedicated to the public, conveyed
to the appropriate utility or will be conveyed to Buyer along with the Property.

 

15



--------------------------------------------------------------------------------

7.2 Buyer’s Representations, Warranties and Covenants. Buyer represents,
warrants and covenants:

(a) Authority. Buyer is a corporation duly formed, validly existing and in good
standing in the Commonwealth of Virginia. Buyer has received or will have
received by the applicable Closing Date all necessary authorization of the Board
of Directors of Buyer to complete the transactions contemplated by this
Contract. No other consent or approval of any person, entity or governmental
authority is required for the execution, delivery or performance by Buyer of
this Contract, and this Contract is hereby binding and enforceable against
Buyer.

(b) Bankruptcy. Buyer is not insolvent nor the subject of any bankruptcy
proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

7.3 Survival. All of the representations and warranties are true, correct and
complete in all material respects as of the date hereof and the statements set
forth therein (without qualification or limitation as to a party’s knowledge
thereof except as expressly provided for in this Article VII) shall be true,
correct and complete in all material respects as of the Closing Date. All of the
representations and warranties made herein shall survive Closing for a period of
one (1) year and shall not be deemed to merge into or be waived by the Deed or
any other closing documents.

ARTICLE VIII

ADDITIONAL COVENANTS

8.1 Subsequent Developments. After the date of this Contract and until the
Closing Date, Seller shall use best efforts to keep Buyer folly informed of all
subsequent developments of which Seller has knowledge (“Subsequent
Developments”) which would cause any of Seller’s representations or warranties
contained in this Contract to be no longer accurate in any material respect.

8.2 Operations. From and after the date hereof through the Closing on the
Property, Seller shall comply with the Existing Franchise Agreement and keep the
same in full force and effect and shall perform and comply with all of the
following subject to and in accordance with the terms of such agreements:

(a) Continue to maintain the Property generally in accordance with past
practices of Seller and pursuant to and in compliance with the Existing
Management Agreement and the Existing Franchise Agreement, including, without
limitation, (i) using reasonable efforts to keep available the services of all
present employees at the Hotel and to preserve its relations with guests,
suppliers and other parties doing business with Seller with respect to the
Hotel, (ii) accepting booking contracts for the use of the Hotel’s facilities
retaining such bookings in accordance with the terms of the Existing Management
Agreement and the Existing Franchise Agreement, (iii) maintaining the current
level of advertising and other promotional activities for

 

16



--------------------------------------------------------------------------------

the Hotel’s facilities, (iv) maintaining the present level of insurance with
respect to the Hotel in full force and effect until the Closing Date for the
Hotel and (v) remaining in compliance in all material respects with all current
Licenses;

(b) Keep, observe, and perform in all material respects all its obligations
under and pursuant to the Leases, the Service Contracts, the FF&E Leases, the
Existing Management Agreement, the Existing Franchise Agreement, the Contracts,
Plans and Specs, the Warranties and all other applicable contractual
arrangements relating to the Hotel;

(c) Not cause or permit the removal of FF&E from the Hotel except for the
purpose of discarding worn and valueless items that have been replaced with FF&E
of equal or better quality; timely make all repairs, maintenance, and
replacements to keep all FF&E and all other Personal Property and all Real
Property in good operating condition; keep and maintain the Hotel in a good
state of repair and condition, reasonable and ordinary wear and tear and damage
by casualty excepted; and not commit waste of any portion of the Hotel;

(d) Maintain the levels and quality of the Personal Property generally at the
levels and quality existing on the date hereof and keep merchandise, supplies
and inventory adequately stocked, consistent with good business practice, as if
the sale of the Hotel hereunder were not to occur, including, without
limitation, maintaining linens and bath towels at least at a 2-par level for all
suites or rooms of the Hotel;

(e) Advise Buyer promptly of any litigation, arbitration, or administrative
hearing before any court or governmental agency concerning or affecting the
Hotel which is instituted or threatened after the date of this Contract or if
any representation or warranty contained in this Contract shall become false;

(f) Not take, or purposefully omit to take, any action that would have the
effect of violating any of the representations, warranties, covenants or
agreements of Seller contained in this Contract;

(g) Pay or cause to be paid all taxes, assessments and other impositions levied
or assessed on the Hotel or any part thereof prior to the delinquency date, and
comply with all federal, state, and municipal laws, ordinances, regulations and
orders relating to the Hotel;

(h) Not sell or assign, or enter into any agreement to sell or assign, or create
or permit to exist any lien or encumbrance (other than a Permitted Exception)
on, the Property or any portion thereof; and

(i) Not allow any permit, receipt, license, franchise or right currently in
existence with respect to the operation, use, occupancy or maintenance of the
Hotel to expire, be canceled or otherwise terminated.

Seller shall promptly furnish to Buyer copies of all new, amended or extended
FF&E Leases, Service Contracts, Leases and other contracts or agreements (other
than routine hotel room bookings entered into in the ordinary course of
business) relating to the Hotel and entered into by the Existing Manager prior
to Closing; provided, however, that in the case of any of the foregoing entered
into by the Existing Manager on its own behalf, only to the extent Seller has

 

17



--------------------------------------------------------------------------------

knowledge thereof or a copy of which is obtainable from the Existing Manager.
Buyer shall have the right to extend the Review Period for a period of five
(5) Business Days in order to review any of the foregoing that are not received
by Buyer at least five (5) Business Days prior to the expiration of the Review
Period. Seller shall not, without first obtaining the written approval of Buyer,
which approval shall not be unreasonably withheld, enter into any new FF&E
Leases, Service Contracts, Leases or other contracts or agreements related to
the Hotel, or extend any existing such agreements, unless such agreements
(x) can be terminated, without penalty, upon thirty (30) days’ prior notice or
(y) will expire prior to the Closing Date.

8.3 Third Party Consents. Prior to the Closing Date, Seller shall, at its
expense, (i) obtain any and all third party consents and approvals (x) required
in order to transfer the Hotel to Buyer, or (y) which, if not obtained, would
materially adversely affect the operation of the Hotel, including, without
limitation, all consents and approvals referred to on Exhibit D and (ii) use
best efforts to obtain all other third party consents and approvals (all of such
consents and approvals in (i) and (ii) above being referred to collectively as,
the “Third Party Consents”).

8.4 Employees. Upon reasonable prior notice to Seller by Buyer, Buyer and its
employees, representatives and agents shall have the right to communicate with
Seller’s staff, and, subject to the approval of the Existing Manager, the Hotel
staff and the Existing Manager’s staff, including without limitation the general
manager, the director of sales, the engineering staff and other key management
employees of the Hotel, at any time before Closing. Buyer shall not interfere
with the operations of the Hotel while engaging in such communication in a
manner that materially adversely affects the operation of any Property or the
Existing Management Agreements.

8.5 Estoppel Certificates. Seller shall obtain from (i) each tenant under any
Lease affecting the Hotel (but not from current or prospective occupants of
hotel rooms and suites within the Hotel) and (ii) each lessor under any FF&E
Lease for the Hotel identified by Buyer as a material FF&E Lease to the extent
required by the terms of such FF&E Lease, the estoppel certificates
substantially in the forms provided by Buyer to Seller during the Review Period
and otherwise in form and content reasonably acceptable to the Seller, and
deliver to Buyer not less than five (5) days before the Closing.

8.6 Access to Financial Information. Buyer’s representatives shall have access
to, and Seller and its Affiliates shall cooperate with Buyer and furnish upon
request, all financial and other information relating to the Hotel’s operations
to the extent necessary to enable Buyer’s representatives to prepare audited
financial statements in conformity with Regulation S-X of the Securities and
Exchange Commission (the “SEC”) and other applicable rules and regulations of
the SEC and to enable them to prepare a registration statement, report or
disclosure statement for filing with the SEC on behalf of Buyer or its
Affiliates, whether before or after Closing and regardless of whether such
information is included in the Records to be transferred to Buyer hereunder.
Seller shall also provide to Buyer’s representative a signed representation
letter in form and substance reasonably acceptable to Seller sufficient to
enable an independent public accountant to render an opinion on the financial
statements related to the Hotel. Buyer will reimburse Seller for costs
reasonably incurred by Seller to comply with the requirements of the preceding
sentence to the extent that Seller is required to incur costs not in the
ordinary course of business for third parties to provide such representation
letters. The provisions of this Section shall survive Closing or termination of
this Contract.

 

18



--------------------------------------------------------------------------------

8.7 Bulk Sales. At Seller’s risk and expense, Seller shall take all steps
necessary to comply with the requirements of a transferor under all bulk
transfer laws, if any, that are applicable to the transactions contemplated by
this Contract.

8.8 Indemnification. If the transactions contemplated by this Contract are
consummated as provided herein:

(a) Indemnification of Buyer. Seller hereby agrees to indemnify, defend and hold
harmless Buyer and its respective designees, successors and assigns from and
against all losses, judgments, liabilities, claims, damages or expenses
(including reasonable attorneys’ fees) of every kind, nature and description in
existence before, on or after Closing, whether known or unknown, absolute or
continent, joint or several, arising out of or relating to:

(i) any claim made or asserted against Buyer or any of the Property by a
creditor of Seller, including any claims based on or alleging a violation of any
bulk sales act or other similar laws;

(ii) the breach of any representation, warranty, covenant or agreement of Seller
contained in this Contract;

(iii) any liability or obligation of Seller not expressly assumed by Buyer
pursuant to this Contract;

(iv) any claim made or asserted by an employee of Seller arising out of Seller’s
decision to sell the Property; and

(v) the conduct and operation by or on behalf of Seller of its Hotel or the
ownership, use or operation of its Property prior to Closing.

(b) Indemnification of Seller. Buyer hereby agrees, with respect to this
Contract, to indemnify, defend and hold harmless Seller from and against all
losses, judgments, liabilities, claims, damages or expenses (including
reasonable attorneys’ fees) of every kind, nature and description in existence
before, on or after Closing, whether known or unknown, absolute or contingent,
joint or several, arising out of or relating to:

(i) the breach of any representation, warranty, covenant or agreement of Buyer
contained in this Contract;

(ii) the conduct and operation by Buyer of its business at the Hotel after the
Closing; and

(iii) any liability or obligation of Buyer expressly assumed by Buyer at
Closing.

 

19



--------------------------------------------------------------------------------

(c) Indemnification Procedure for Claims of Third Parties. Indemnification, with
respect to claims resulting from the assertion of liability by those not parties
to this Contract (including governmental claims for penalties, fines and
assessments), shall be subject to the following terms and conditions:

(i) The party seeking indemnification (the “Indemnified Party”) shall give
prompt written notice to the party or parties from which it is seeking
indemnification (the “Indemnifying Party”) of any assertion of liability by a
third party which might give rise to a claim for indemnification based on the
foregoing provisions of this Section 8.8, which notice shall state the nature
and basis of the assertion and the amount thereof, to the extent known;
provided, however, that no delay on the part of the Indemnified Party in giving
notice shall relieve the Indemnifying Party of any obligation to indemnify
unless (and then solely to the extent that) the Indemnifying Party is prejudiced
by such delay.

(ii) If in any action, suit or proceeding (a “Legal Action”) the relief sought
is solely the payment of money damages, and if the Indemnifying Party
specifically agrees in writing to indemnify such Indemnified Party with respect
thereto and demonstrates to the reasonable satisfaction of such Indemnified
Party its financial ability to do so, the Indemnifying Party shall have the
right, commencing thirty (30) days after such notice, at its option, to elect to
settle, compromise or defend, pursuant to this paragraph, by its own counsel and
at its own expense, any such Legal Action involving such Indemnified Party’s
asserted liability. If the Indemnifying Party does not undertake to settle,
compromise or defend any such Legal Action, such settlement, compromise or
defense shall be conducted in the sole discretion of such Indemnified Party, but
such Indemnified Party shall provide the Indemnifying Party with such
information concerning such settlement, compromise or defense as the
Indemnifying Party may reasonably request from time to time. If the Indemnifying
Party undertakes to settle, compromise or defend any such asserted liability, it
shall notify such Indemnified Party in writing of its intention to do so within
thirty (30) days of notice from such Indemnified Party provided above.

(iii) Notwithstanding the provisions of the previous subsection of this
Contract, until the Indemnifying Party shall have assumed the defense of the
Legal Action, the defense shall be handled by the Indemnified Party.
Furthermore, (x) if the Indemnified Party shall have reasonably concluded that
there are likely to be defenses available to it that are different from or in
addition to those available to the Indemnifying Party; (y) if the Legal Action
involves other than money damages and seeks injunctive or other equitable
relief; or (z) if a judgment against Buyer, as the Indemnified Party, in the
Legal Action will, in the good faith opinion of Buyer, establish a custom or
precedent which will be adverse to the best interest of the continuing business
of the Hotel, the Indemnifying Party, shall not be entitled to assume the
defense of the Legal Action and the defense shall be handled by the Indemnified
Party, provided that, in the case of clause (z), the Indemnifying Party shall
have the right to approve legal counsel selected by the Indemnified Party, such
approval not to be unreasonably withheld, delayed or conditioned. If the defense
of the Legal Action is handled by the Indemnified Party under the provisions of
this subsection, the Indemnifying Party shall pay all legal and other expenses
reasonably incurred by the Indemnified Party in conducting such defense.

 

20



--------------------------------------------------------------------------------

(iv) In any Legal Action initiated by a third party and defended by the
Indemnified Party (w) the Indemnified Party shall have the right to be
represented by advisory counsel and accountants, at its own expense, (x) the
Indemnifying Party shall keep the Indemnified Party fully informed as to the
status of such Legal Action at all stages thereof, whether or not the
Indemnified Party is represented by its own counsel, (y) the Indemnifying Party
shall make available to the Indemnified Party and its attorneys, accounts and
other representatives, all books and records of Seller relating to such Legal
Action and (z) the parties shall render to each other such assistance as may be
reasonably required in order to ensure the proper and adequate defense of such
Legal Action.

(v) In any Legal Action initiated by a third party and defended by the
Indemnifying Party, the Indemnifying Party shall not make settlement of any
claim without the written consent of the Indemnified Party, which consent shall
not be unreasonably withheld. Without limiting the generality of the foregoing,
it shall not be deemed unreasonable to withhold consent to a settlement
involving injunctive or other equitable relief against Buyer or its respective
assets, employees, Affiliates or business, or relief which Buyer reasonably
believes could establish a custom or precedent which will be adverse to the best
interests of its continuing business.

8.9 Escrow Funds. To provide for the timely payment of any post-closing claims
by Buyer against Seller as provided in this Agreement, Seller shall deposit at
Closing an amount equal to Three Hundred Thousand and No/100 Dollars
($300,000.00) (the “Escrow Funds”) which shall be withheld from the Purchase
Price payable to Seller as an adjustment at closing, which shall be deposited
for a period of one (1) year in an escrow account with the Title Company
pursuant to an escrow agreement reasonably satisfactory in form and substance to
Buyer and Seller (the “Post-Closing Agreement”), which escrow and Post-Closing
Agreement shall be established and entered into at Closing and shall be a
condition to Buyer’s obligations under this Contract. If no claims have been
asserted by Buyer against Seller, or all such claims have been satisfied, within
such 1-year period, the Escrow Funds deposited by Seller, or such portion
thereof as shall remain shall be released to Seller.

In the event that the Buyer makes a claim subsequent to the Closing against the
Seller as a result of any breach by the Seller in connection with this
Agreement, any recovery in connection with the Buyer’s claims against the
Seller, including legal fees and expenses, shall be limited to the sum of Two
Million ($2,000,000.00) Dollars, which shall include the Escrow Funds. Buyer
shall have no further recourse against the Seller in connection with any breach
under this Agreement. There shall be no recourse against the Seller under this
Agreement unless the Seller is notified of the matter claimed by the Buyer to
have been breached by the Seller within one (1) year from the date of the
Closing under this Agreement.

8.10 Intentionally Omitted.

 

21



--------------------------------------------------------------------------------

ARTICLE IX

CONDITIONS FOR CLOSING

9.1 Buyer’s Conditions for Closing. Unless otherwise waived in writing, and
without prejudice to Buyer’s right to cancel this Contract during the Review
Period, the duties and obligations of Buyer to proceed to Closing under the
terms and provisions of this Contract are and shall be expressly subject to
strict compliance with, and satisfaction or waiver of, each of the conditions
and contingencies set forth in this Section 9.1, each of which shall be deemed
material to this Contract. In the event of the failure of any of the conditions
set forth in this Section 9.1 or of any other condition to Buyer’s obligations
provided for in this Contract, which condition is not waived in writing by
Buyer, Buyer shall have the right at its option to declare this Contract
terminated, in which case the Earnest Money Deposit and any interest thereon
shall be immediately returned to Buyer and each of the parties shall be relieved
from further liability to the other, except as otherwise expressly provided
herein, with respect to this Contract.

(a) All of Seller’s representations and warranties contained in or made pursuant
to this Contract shall be true and correct in all material respects as if made
again on the Closing Date.

(b) Buyer shall have received all of the instruments and conveyances listed in
Section 10.2.

(c) Seller shall have performed, observed and complied in all material respects
with all of the covenants, agreements, closing requirements and conditions
required by this Contract to be performed, observed and complied with by Seller,
as and when required hereunder.

(d) Third Party Consents in form and substance reasonably satisfactory to Buyer
shall have been obtained and furnished to Buyer.

(e) The Existing Management Agreement and the Existing Franchise Agreement shall
have been terminated.

(f) Buyer and the Franchisor shall have executed and delivered the New Franchise
Agreement, in each case upon terms and conditions acceptable to Buyer in its
sole and absolute discretion.

9.2 Seller’s Conditions for Closing. Unless otherwise waived in writing, and
without prejudice to Seller’s right to cancel this Contract during the Review
Period, the duties and obligations of Seller to proceed to Closing under the
terms and provisions of this Contract are and shall be expressly subject to
strict compliance with, and satisfaction or waiver of, each of the conditions
and contingencies set forth in this Section 9.2, each of which shall be deemed
material to this Contract. In the event of the failure of any of the conditions
set forth in this Section 9.2, which condition is not waived in writing by
Seller, Seller shall have the right at its option to declare this Contract
terminated and null and void, in which case the remaining Earnest Money Deposit
and any interest thereon shall be immediately returned to Buyer and each of the
parties shall be relieved from further liability to the other, except as
otherwise expressly provided herein.

 

22



--------------------------------------------------------------------------------

(a) All of Buyer’s representations and warranties contained in or made pursuant
to this Contract shall be true and correct in all material respects as if made
again on the Closing Date.

(b) Seller shall have received all of the money, instruments and conveyances
listed in Section 10.3.

(c) Buyer shall have performed, observed and complied in all material respects
with all of the covenants, agreements, closing requirements and conditions
required by this Contract to be performed, observed and complied with by Buyer,
as and when required hereunder.

ARTICLE X

CLOSING AND CONVEYANCE

10.1 Closing. Unless otherwise agreed by Buyer and Seller, the Closing on the
Property shall occur on a date selected by Buyer that is not later than fifteen
(15) days after expiration of the Review Period provided that Buyer has not
terminated this Agreement prior to the end of the Review Period and that all
conditions to Closing hereunder have been satisfied. Buyer will provide Seller
at least five (5) days prior written notice of the Closing Date selected by
Buyer. The date on which the Closing is to occur as provided in this
Section 10.1, or such other date as may be agreed upon by Buyer and Seller, is
referred to in this Contract as the “Closing Date” for the Property. The Closing
shall be held at 10:00 a.m. at the offices of the Title Company, or as otherwise
determined by Buyer and Seller.

10.2 Deliveries of Seller. At Closing, Seller shall deliver to Buyer the
following, and, as appropriate, all instruments shall be properly executed and
conveyance instruments to be acknowledged in recordable form (the terms,
provisions and conditions of all instruments not attached hereto as Exhibits
shall be mutually agreed upon by Buyer and Seller prior to such Closing):

(a) Deed. A Massachusetts Quitclaim Deed conveying to Buyer fee simple title to
the Real Property, subject only to the Permitted Exceptions (the “Deed”).

(b) Bills of Sale. Bills of sale to Buyer and/or its designated Lessee,
conveying title to the tangible Personal Property.

(c) Existing Management and Franchise Agreements. The termination of the
Existing Management Agreement and the Existing Franchise Agreement.

(d) General Assignments. Assignments of all of Seller’s right, title and
interest in and to all FF&E Leases, Service Contracts and Leases identified on
Exhibit C hereto (the “Hotel Contracts”). The assignment shall also be a general
assignment and shall provide for the assignment of all of Seller’s right, title
and interest in all Records, Warranties, Licenses, Tradenames, Contracts, Plans
and Specs and all other intangible Personal Property applicable to the Hotel,
subject to receipt of any consents required for such transfer.

 

23



--------------------------------------------------------------------------------

(e) FIRPTA; 1099. A FIRPTA Affidavit or Transferor’s Certificate of Non-Foreign
Status as required by Section 1445 of the Internal Revenue Code and an IRS Form
1099.

(f) Title Company Documents. All affidavits and other documents reasonably
required by the Title Company. At Buyer’s sole expense, Buyer shall have
obtained an irrevocable commitment directly from the Title Company (or in the
event the Title Company is not willing to issue said irrevocable commitment,
then from such other national title company as may be selected by either Buyer
or Seller) for issuance of an Owner’s Policy of Title Insurance to Buyer
insuring good and marketable fee simple absolute title to the Real Property
constituting part of the Property, subject only to the Permitted Exceptions in
the amount of the Purchase Price.

(g) Possession; Estoppel Certificates. Possession of the Property, subject only
to rights of guests in possession and tenants pursuant to written leases
included in the Leases, and estoppel certificates from tenants under Leases and
the lessors under FF&E Leases in form and substance if available and in form
required hereunder.

(h) Vehicle Titles. The necessary certificates of titles duly endorsed for
transfer together with any required affidavits and other documentation necessary
for the transfer of title or assignment of leases from Seller to Buyer of any
motor vehicles used in connection with the Hotel’s operations.

(i) Authority Documents. Certified copy of resolutions of the Manager of Seller
authorizing the sale of the Property contemplated by this Contract, and/or other
evidence reasonably satisfactory to Buyer and the Title Company that the person
or persons executing the closing documents on behalf of Seller have full right,
power and authority to do so, along with a certificate of good standing of
Seller from the State in which the Property is located.

(j) Miscellaneous. Such other instruments as are contemplated by this Contract
to be executed or delivered by Seller, reasonably required by Buyer or the Title
Company, or customarily executed in the jurisdiction in which the Hotel is
located, to effectuate the conveyance of property similar to the Hotel, with the
effect that, after the Closing, Buyer will have succeeded to all of the rights,
titles, and interests of Seller related to the Hotel and Seller will no longer
have any rights, titles, or interests in and to the Hotel.

(k) Plans, Keys, Records, Etc. To the extent not previously delivered to and in
the possession of Buyer, all Contracts, Plans and Specs, all keys for the Hotel
(which keys shall be properly tagged for identification), all Records,
including, without limitation, all Warranties, Licenses, Leases, FF&E Leases and
Service Contracts for the Hotel.

(1) Closing Statements. Seller’s Closing Statement, and a certificate confirming
the truth of Seller’s representations and warranties hereunder as of the Closing
Date.

(m) Escrow Agreement. At Closing, Indemnitor shall deliver to Buyer the Escrow
Agreement.

 

24



--------------------------------------------------------------------------------

10.3 Buyer’s Deliveries. At Closing of the Hotel, Buyer shall deliver the
following:

(a) Purchase Price. The balance of the Purchase Price, adjusted for the
adjustments provided for in Section 12.1, below, and less any sums to be
deducted therefrom as provided in Section 2.4.

(b) Authority Documents. Certified copy of resolutions of the Board of Directors
of Buyer authorizing the purchase of the Hotel contemplated by this Contract,
and/or other evidence satisfactory to Seller and the Title Company that the
person or persons executing the closing documents on behalf of Buyer have full
right, power and authority to do so.

(c) Miscellaneous. Such other instruments as are contemplated by this Contract
to be executed or delivered by Buyer, reasonably required by Seller or the Title
Company, or customarily executed in the jurisdiction in which the Hotel is
located, to effectuate the conveyance of property similar to the Hotel, with the
effect that, after the Closing, Buyer will have succeeded to all of the rights,
titles, and interests of Seller related to the Hotel and Seller will no longer
have any rights, titles, or interests in and to the Hotel.

(d) Closing Statements. Buyer’s Closing Statement, and a certificate confirming
the truth of Buyer’s representations and warranties hereunder as of the Closing
Date.

(e) The Escrow Agreement.

ARTICLE XI

COSTS

All Closing costs shall be paid as set forth below:

11.1 Seller’s Costs. In connection with the sale of the Property contemplated
under this Contract, Seller shall be responsible for all transfer and
recordation taxes (including the costs of recording the Deed) applicable in the
Commonwealth of Massachusetts, including, without limitation, all transfer,
sales or use taxes on or in connection with the transfer of the Personal
Property constituting part of the Property pursuant to the Bill of Sale, in each
case except as otherwise provided in Section 12, and all accrued taxes of Seller
prior to Closing and income, sales and use taxes and other such taxes of Seller
attributable to the sale of the Property to Buyer. Seller shall be responsible
for all costs related to the termination of the Existing Management Agreement as
provided in Article V. Seller shall also be responsible for any fees for the
request for and preparation of the property improvement plan (PIP) review and
report by the Franchisor but the cost of completing any PIP items set forth on
the report shall be the sole responsibility of the Buyer. Seller shall also be
responsible for payment of all prepayment penalties and other amounts payable in
connection with the pay-off of any liens and/or indebtedness encumbering the
Property.

11.2 Buyer’s Costs. In connection with the purchase of the Property contemplated
under this Contract, Buyer shall be responsible for the costs and expenses of
its attorneys, accountants and other professionals, consultants and
representatives. Buyer shall also be responsible for the costs and expenses in
connection with the preparation of any environmental report, any update to the
survey and the costs and expenses of preparation of the title insurance
commitment and the issuance of the title insurance policy contemplated by
Article IV and recording fees which are usually and customarily paid for by a
buyer of real property in Massachusetts.

 

25



--------------------------------------------------------------------------------

ARTICLE XII

ADJUSTMENTS

12.1 Adjustments. Unless otherwise provided herein, at Closing, adjustments
between the parties shall be made as of 12:01 a.m. on the Closing Date (the
“Cutoff Time”), with the income and expenses accrued prior to the Closing Date
being allocated to Seller and the income and expenses accruing on and after the
Closing Date being allocated to Buyer, all as set forth below. All of such
adjustments and allocations shall be made in cash at Closing and shall be
collected through and/or adjusted in accordance with the terms of the Existing
Management Agreement. Except as otherwise expressly provided herein, all
apportionments and adjustments shall be made on an accrual basis in accordance
with generally accepted accounting principles. Buyer and Seller shall request
that the Manager determine the apportionments, allocations, prorations and
adjustments as of the Cutoff Time.

(a) Taxes. All real estate taxes, personal property taxes, or any other taxes
and special assessments (special or otherwise) of any nature upon the Property
levied, assessed or pending for the calendar year in which the Closing occurs
(including the period prior to Closing, regardless of when due and payable)
shall be prorated as of the Cutoff Time and, if no tax bills or assessment
statements for such calendar year are available, such amounts shall be estimated
on the basis of the best available information for such taxes and assessments
that will be due and payable on the Hotel for the calendar year in which Closing
occurs.

(b) Utilities. All suppliers of utilities shall be instructed to read meters or
otherwise determine the charges owing as of the Closing Date for services prior
thereto, which charges shall be allocated to Seller. Charges accruing after
Closing shall be allocated to Buyer. If elected by Seller, Seller shall be given
credit, and Buyer shall be charged, for any utility deposits transferred to and
received by Buyer at Closing.

(c) Income/Charges. All rents, income and charges receivable or payable under
any Leases and Hotel Contracts applicable to the Property, and any deposits,
prepayments and receipts thereunder, shall be prorated between Buyer and Seller
as of the Cutoff Time.

(d) Intentionally Omitted.

(e) Guest Ledger. Subject to (f) below, all accounts receivable of registered
guests at the Hotel who have not checked out and were occupying rooms as of the
Cutoff Time, shall be prorated as provided herein.

(f) Room Rentals. All receipts from guest room rentals and other suite revenues
for the night in which the Cutoff Time occurs shall belong to Seller, but Seller
shall provide Buyer credit at Closing equal to the reasonable expenses to be
incurred by Buyer to clean such guests’ rooms.

 

26



--------------------------------------------------------------------------------

(g) Advance Deposits. All prepaid rentals, room rental deposits, and all other
deposits for advance registration, banquets or future services to be provided on
and after the Closing Date shall be credited to Buyer.

(h) Accounts Receivable. To the extent not apportioned at Closing and subject to
(e) and (f) above, all accounts receivable and credit card claims as of the
Cutoff Time shall remain the property of Seller, and Seller and Buyer agree that
the monies received from debtors owing such accounts receivable balances after
Closing, unless otherwise provided in the New Management Agreement, shall be
applied as expressly provided in such remittance, or if not specified then to
the Seller’s outstanding invoices to such account debtors in chronological order
beginning with the oldest invoices, and thereafter, to Buyer’s account.

(i) Accounts Payable. To the extent not apportioned at Closing, any
indebtedness, accounts payable, liabilities or obligations of any kind or nature
related to Seller or the Property for the periods prior to and including the
Closing Date shall be retained by Seller and promptly allocated to Seller, and
Buyer shall not be or become liable therefor, except as expressly assumed by
Buyer pursuant to this Contract, and invoices received in the ordinary course of
business prior to Closing shall be allocated to Seller at Closing.

(j) Restaurants, Bars, Machines, Other Income. All monies received in connection
with bar, restaurant, banquet and similar and other services at the Hotel (other
than amounts due from any guest and included in room rentals) prior to the close
of business for each such operation for the night in which the Cutoff Time
occurs shall belong to Seller, and all other receipts and revenues (not
previously described in this Section 12.1) from the operation of any department
of the Hotel shall be prorated between Seller and Buyer at Closing.

12.2 Reconciliation and Final Payment. Seller and Buyer shall reasonably
cooperate after Closing to make a final determination of the allocations and
prorations required under this Contract within one hundred eighty (180) days
after the Closing Date. Upon the final reconciliation of the allocations and
prorations under this Section, the party which owes the other party any sums
hereunder shall pay such party such sums within ten (10) days after the
reconciliation of such sums. The obligations to calculate such prorations, make
such reconciliations and pay any such sums shall survive the Closing.

12.3 Employees. Unless Buyer or the Manager expressly agrees otherwise, none of
the employees of the Hotel shall become employees of Buyer, as of the Closing
Date; instead, such employees shall become employees of the Manager. Seller
shall not give notice under any applicable federal or state plant closing or
similar act, including, if applicable, the Worker Adjustment and Retraining
Notification Provisions of 29 U.S.C., Section 2102, the parties having agreed
that a mass layoff, as that term is defined in 29 U.S.C., 2101(a)(3), will not
have occurred. Any liability for payment of all wages, salaries and benefits,
including, without limitation, accrued vacation pay, sick leave, bonuses,
pension benefits, COBRA rights, and other benefits accrued or earned by and due
to employees at the Hotel through the Cutoff Time, together with F.I.C.A.,
unemployment and other taxes and benefits due with respect to such employees for
such period, shall be charged to Seller, in accordance with the Existing
Management Agreement, for the purposes of the adjustments to be made as of the
Cutoff Time. All liability for wages, salaries and benefits of the employees
accruing in respect of and

 

27



--------------------------------------------------------------------------------

attributable to the period from and after Closing shall be charged to Buyer, in
accordance with the New Management Agreement. To the extent applicable, all such
allocations and charges shall be adjusted in accordance with the provisions of
the Existing Management Agreement.

ARTICLE XIII

CASUALTY AND CONDEMNATION

13.1 Risk of Loss; Notice. Prior to Closing and the delivery of possession of
the Property to Buyer in accordance with this Contract, all risk of loss to the
Property (whether by casualty, condemnation or otherwise) shall be borne by
Seller. In the event that (a) any loss or damage to the Hotel shall occur prior
to the Closing Date as a result of fire or other casualty, or (b) Seller
receives notice that a governmental authority has initiated or threatened to
initiate a condemnation proceeding affecting the Hotel, Seller shall give Buyer
immediate written notice of such loss, damage or condemnation proceeding (which
notice shall include a certification of (i) the amounts of insurance coverages
in effect with respect to the loss or damage and (ii) if known, the amount of
the award to be received in such condemnation).

13.2 Buyer’s Termination Right. If, prior to Closing and the delivery of
possession of the Property to Buyer in accordance with this Contract, (a) any
condemnation proceeding shall be pending against a substantial portion of the
Hotel or (b) there is any substantial casualty loss or damage to the Hotel,
Buyer shall have the option to terminate this Contract, provided Buyer delivers
written notice to Seller of its election within twenty (20) days after the date
Seller has delivered Buyer written notice of any such loss, damage or
condemnation as provided above, and in such event, the Earnest Money Deposit,
and any interest thereon, shall be delivered to Buyer and thereafter, except as
expressly set forth herein, no party shall have any further obligation or
liability to the other under this Contract. In the context of condemnation,
“substantial” shall mean condemnation of such portion of a Hotel (or access
thereto) as could, in Buyer’s reasonable judgment, render use of the remainder
impractical or unfeasible for the uses herein contemplated, and, in the context
of casualty loss or damage, “substantial” shall mean a loss or damage in excess
of One Hundred Thousand and No/100 Dollars ($100,000.00) in value.

13 .3 Procedure for Closing. If Buyer shall not timely elect to terminate this
Contract under Section 13.2 above, or if the loss, damage or condemnation is not
substantial, Seller agrees to pay to Buyer at the Closing all insurance proceeds
or condemnation awards which Seller has received as a result of the same, plus
an amount equal to the insurance deductible, and assign to Buyer all insurance
proceeds and condemnation awards payable as a result of the same, in which event
the Closing shall occur without Seller replacing or repairing such damage and
without reduction in the Purchase Price.

ARTICLE XIV

DEFAULT REMEDIES

14.1 Buyer Default. If Buyer defaults under this Contract after the Review
Period, and such default continues for ten (10) days following written notice
from Seller (provided no notice shall extend the time for Closing), then at
Seller’s election by written notice to Buyer, this Contract shall be terminated
and of no effect, in which event the Earnest Money Deposit, including any
interest thereon, shall be paid to and retained by the Seller as Seller’s sole
and exclusive remedy hereunder, and as liquidated damages for Buyer’s default or
failure to close, and both Buyer and Seller shall thereupon be released from all
obligations hereunder.

 

28



--------------------------------------------------------------------------------

14.2 Seller Default. If Seller defaults under this Contract, and such default
continues for thirty (30) days following written notice from Buyer, Buyer may
elect, as Buyer’s sole and exclusive remedy, either (i) to terminate this
Contract by written notice to Seller delivered to that Seller at any time prior
to the completion of such cure, in which event the Earnest Money Deposit,
including any interest thereon, shall be returned to the Buyer, and thereafter
both the Buyer and Seller shall thereupon be released from all obligations with
respect to this Contract, except as otherwise expressly provided herein; or
(ii) to treat this Contract as being in full force and effect by written notice
to Seller delivered to Seller at any time prior to the completion of such cure,
in which event the Buyer shall have the right to an action against the
defaulting Seller for specific performance.

14.3 Attorney’s Fees. Anything to the contrary herein notwithstanding, if it
shall be necessary for either the Buyer or Seller to employ an attorney to
enforce its rights pursuant to this Contract because of the default of the other
party, and the non-defaulting party is successful in enforcing such rights, then
the defaulting party shall reimburse the non-defaulting party for the
non-defaulting party’s reasonable attorneys’ fees, costs and expenses.

ARTICLE XV

NOTICES

All notices required herein shall be deemed to have been validly given, as
applicable: (i) if given by telecopy, when the telecopy is transmitted to the
party’s telecopy number specified below and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
Business Day if not confirmed during normal business hours, (ii) if hand
delivered to a party against receipted copy, when the copy of the notice is
receipted or rejected, (iii) if given by certified mail, return receipt
requested, postage prepaid, two (2) Business Days after it is posted with the
U.S. Postal Service at the address of the party specified below or (iv) on the
next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged:

 

If to Buyer:    Apple Eight Hospitality Ownership, Inc.    814 E. Main Street   
Richmond, Virginia 23219    Attention: Sam Reynolds    Fax No.: (804) 344-8129
with a copy to:    Apple Eight Hospitality Ownership, Inc.    814 E. Main Street
   Richmond, Virginia 23219    Attention: Legal Dept.    Fax No.: (804) 344-8129

 

29



--------------------------------------------------------------------------------

If to Seller:    Marlborough Lodging Partners LLC   

c/o Norwich Partners LLC

10 Morgan Drive, Suite 10A

Lebanon, New Hampshire 03766

Attention: David Leatherwood

Fax No.: (603) 643-2209

With a Copy To    Diane M. McDermott, Esquire   

McCarter & English, LLP

265 Franklin Street

Boston, MA 02110

Fax No. (617) 346-2076

–

Addresses may be changed by the parties hereto by written notice in accordance
with this Section.

ARTICLE XVI

MISCELLANEOUS

16.1 Performance. Time is of the essence in the performance and satisfaction of
each and every obligation and condition of this Contract.

16.2 Binding Effect; Assignment. This Contract shall be binding upon and shall
inure to the benefit of each of the parties hereto, their respective successors
and assigns.

16.3 Entire Agreement. This Contract and the Exhibits constitute the sole and
entire agreement between Buyer and Seller with respect to the subject matter
hereof. No modification of this Contract shall be binding unless signed by both
Buyer and Seller.

16.4 Governing Law. The validity, construction, interpretation and performance
of this Contract shall in all ways be governed and determined in accordance with
the laws of the Commonwealth of Massachusetts.

16.5 Captions. The captions used in this Contract have been inserted only for
purposes of convenience and the same shall not be construed or interpreted so as
to limit or define the intent or the scope of any part of this Contract.

16.6 Confidentiality. Except as either party may reasonably determine is
required by law (including without limitation laws and regulations applicable to
Buyer or its Affiliates who may be public companies): (i) prior to Closing,
Buyer and Seller shall not disclose the existence of this Contract or their
respective intentions to purchase and sell the Property or generate or
participate in any publicity or press release regarding this transaction, except
to Buyer’s and Seller’s legal counsel and lender, Buyer’s consultants and
agents, the Manager, the Existing Manager, the Franchisor and the Title Company
and except as necessitated by Buyer’s Due Diligence Examination and/or shadow
management, unless both Buyer and Seller agree in writing and as necessary to
effectuate the transactions contemplated hereby and (ii) following Closing, the
parties shall coordinate any public disclosure or release of information related
to the

 

30



--------------------------------------------------------------------------------

transactions contemplated by this Contract, and no such disclosure or release
shall be made without the prior written consent of Buyer, and no press release
shall be made without the prior written approval of Buyer and Seller.

16.7 Closing Documents. To the extent any Closing documents are not attached
hereto at the time of execution of this Contract, Buyer and Seller shall
negotiate in good faith with respect to the form and content of such Closing
documents prior to Closing.

16.8 Counterparts. This Contract may be executed in counterparts by the parties
hereto, and by facsimile signature, and each shall be considered an original and
all of which shall constitute one and the same agreement.

16.9 Severability. If any provision of this Contract shall, for any reason, be
adjudged by any court of competent jurisdiction to be invalid or unenforceable,
such judgment shall not affect, impair or invalidate the remainder of this
Contract but shall be confined in its operation to the provision or provisions
hereof directly involved in the controversy in which such judgment shall have
been rendered, and this Contract shall be construed as if such provision had
never existed, unless such construction would operate as an undue hardship on
Seller or Buyer or would constitute a substantial deviation from the general
intent of the parties as reflected in this Contract.

16.10 Interpretation. For purposes of construing the provisions of this
Contract, the singular shall be deemed to include the plural and vice versa and
the use of any gender shall include the use of any other gender, as the context
may require.

16.11 (Intentionally Omitted)

16.12 Further Acts. In addition to the acts, deeds, instruments and agreements
recited herein and contemplated to be performed, executed and delivered by Buyer
and Seller, Buyer and Seller shall perform, execute and deliver or cause to be
performed, executed and delivered at the Closing or after the Closing, any and
all further acts, deeds, instruments and agreements and provide such further
assurances as the other party or the Title Company may reasonably require to
consummate the transaction contemplated hereunder.

16.13 Joint and Several Obligations. If Seller consists of more than one person
or entity, each such person or entity shall be jointly and severally liable with
respect to the obligations of Seller under this Contract.

[Signatures Begin on Following Page]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Contract has been executed, to be effective as of the
date first above written, by the Buyer and Seller.

 

SELLER:

MARLBOROUGH LODGING PARTNERS LLC,

a Massachusetts Limited Liability Company

By:  

/s/ David P. Leatherwood

Name:   David P. Leatherwood Title:   Manager BUYER:

APPLE EIGHT HOSPITALITY OWNERSHIP, INC.,

a Virginia corporation

By:  

/s/ Justin G. Knight

Name:   Justin G. Knight Title:   President

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Contract has been executed, to be effective as of the
date first above written, by the Buyer and Seller.

 

SELLER:

MARLBOROUGH LODGING PARTNERS LLC,

a Massachusetts Limited Liability Company

By:  

/s/ David P. Leatherwood

Name:   David P. Leatherwood Title:   Manager BUYER:

APPLE EIGHT HOSPITALITY OWNERSHIP, INC.,

a Virginia corporation

By:  

/s/ Justin G. Knight

Name:   Justin G. Knight Title:   President

 

33



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF LAND

A certain parcel of land situated on Donald J. Lynch Boulevard, Marlborough,
Middlesex County, Massachusetts, being shown as Parcel 10 on a Plan entitled
“Definitive Subdivision Plan of Land in Marlborough, Massachusetts, Prepared by
Sesaki Associates, CMI Engineers, Watertown, Massachusetts, Prepared for
Paramount Development Associates, Inc., Scale 1” = 100’, September 10, 1984”,
and recorded with the Middlesex South Registry of Deeds in Book 15843, Page 175.

Subject to and with the benefits of the reservation of easements as set forth in
a Deed to the City of Marlborough dated April 20,1990, recorded in Book 20512,
Page 269.



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF FF&E

SEE ATTACHED



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF HOTEL CONTRACTS

Seller’s Hotel Contracts

 

  •  

Franchise Agreement dated September 29, 2004, between Marlborough Lodging
Partners, LLC, and Marriott International as assigned to Marlborough Lodging
Partners, LLC (requires consent of Marriott in connection with the transaction)

 

  •  

Hotel/Motel bulk Service and Installation Agreement with Comcast of
Massachusetts I, Inc., and True North Hotel Group (current manager) - this
contract is assignable but requires Buyer to assume the contract.

 

  •  

American Telephone, Inc. Equipment Agreement with Residence Inn - consent
required for transfer.

 

  •  

Contract between Residence Inn by Marriott 112 Donald Lynch Boulevard and Otis
Elevator Company dated January 2, 2007. — Buyer to assume the contract..

 

  •  

Contract dated October 12, 2007, for 2007 - 2009 Snow Plowing with between
Residence Inn and Hester Landscape & Tree, Inc.

 

  •  

Letter Agreement between Residence Inn and Muzak dated November 14, 2005.

 

  •  

Container Service Agreement between Residence Inn and E. L. Harvey & Sons, Inc.

 

  •  

EcoLab Pest Elimination Services Agreement dated July 11, 2006, with Marriott
Residence Inn, 112 Donald Lynch Boulevard.

 

  •  

East Coast Fire & Ventilation, Inc., Service Contract dated June 29, 2006, with
Residence Inn, Donald Lynch Boulevard, Marlborough, MA.

 

  •  

Sharper Image Enterprises Services Agreement with Residence Inn, 112 Donald
Lynch Boulevard, Marlborough, Massachusetts (grease cleaning service agreement.

 

  •  

Cogswell Sprinkler Co., Inc. Fire Protection System Protection Agreement with
Residence Inn Marriott dated September 12, 2006. This agreement requires consent
for transfer.

 

  •  

Service Agreement (Life Safety) for Residence Inn, Marlborough, MA with
SimplexGrinnell LP

 

  •  

Massachusetts Short Form Energy Sales Agreement dated October 12, 2007, between
True North Hotel Group, Inc., (current manager) and Suez Energy Resources NA,
Inc.. Consent is required for transfer.

SELLER SHALL ADD ANY ADDITIONAL CONTRACTS TO BE ADDED TO THIS SCHEDULE WITHIN
THREE DAYS OF EXECUTION OF THIS AGREEMENT BY BUYER.

 

2



--------------------------------------------------------------------------------

EXHIBIT D

CONSENTS AND APPROVALS

A. Consents Under Hotel Contracts

 

  •  

See Consents listed under contracts on Exhibit C..

B. Governmental Approvals and Consents

None

 



--------------------------------------------------------------------------------

EXHIBIT E

ENVIRONMENTAL REPORTS

Phase I Environmental Site Assessment & Preliminary Investigation Report
prepared for Bristol Group, Inc., by Earth Tech, Inc., dated October, 1997, –
(prepared for predecessor owner which sold to Seller)

ASTM E 1527-00 Phase I Environmental Site Assessment dated May 6, 2004, for
Norwich Partners by Green Environmental, Inc.



--------------------------------------------------------------------------------

EXHIBIT F

CLAIMS OR LITIGATION PENDING

No litigation pending against the Seller or the Property.

See the details of the mechanics lien’s complaints filed which have been bonded
over and do not affect the Property or the Seller but do appear in the Middlesex
County Registry of Deeds. This is provided for informational purposes only.

 



--------------------------------------------------------------------------------

EXHIBIT G

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) made the 25th day of October, 2007 by
and among Marlborough Lodging Partners, LLC, a Massachusetts Limited Liability
Company (“Seller”). APPLE EIGHT HOSPITALITY OWNERSHIP, INC. a Virginia
corporation, or its assigns (“Buyer”), and LANDAMERICA AMERICAN TITLE COMPANY
(“Escrow Agent”).

R E C I T A L S

WHEREAS, pursuant to the provisions of Section 2.6 of that certain Purchase
Contract dated October 25, 2007 (the “Contract”) between Seller and Buyer (the
“Parties”), the Parties have requested Escrow Agent to hold in escrow in
accordance with the provisions, upon the terms, and subject to the conditions,
of this Agreement, the Earnest Money Deposit as defined in the Contract (the
“Deposit”); and

WHEREAS, the Deposit shall be delivered to Escrow Agent in accordance with the
terms of the Contract and this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties hereto agree as follows:

1. Seller and Buyer hereby appoint Escrow Agent to serve as escrow agent
hereunder, and the Escrow Agent agrees to act as escrow agent hereunder in
accordance with the provisions, upon the terms and subject to the conditions of
this Agreement. The Escrow Agent hereby acknowledges receipt of the Deposit.
Escrow Agent shall invest the Deposit as directed by Buyer.

2. Subject to the rights and obligations to transfer, deliver or otherwise
dispose of the Deposit, Escrow Agent shall keep the Deposit in Escrow Agent’s
possession pursuant to this Agreement.

3. A. Buyer shall be entitled to an immediate return of the Deposit at any time
prior to the expiration of the Review Period (as defined in Section 3.1 of the
Contract) by providing written notice to Escrow Agent stating that Buyer has
elected to terminate the Contract pursuant to Section 3.1.

B. If at any time after the expiration of the Review Period, Buyer claims
entitlement to all or any portion of the Deposit, Buyer shall give written
notice to Escrow Agent stating that Seller has defaulted in the performance of
its obligations under the Contract beyond the applicable grace period, if any,
or that Buyer is otherwise entitled to the return of the

 

-i-



--------------------------------------------------------------------------------

Deposit or applicable portion thereof and shall direct Escrow Agent to return
the Deposit or applicable portion thereof to Buyer (the “Buyer’s Notice”).
Escrow Agent shall promptly deliver a copy of Buyer’s Notice to Seller. Seller
shall have three (3) business days after receipt of the copy of Buyer’s Notice
to deliver written notice to Escrow Agent and Buyer objecting to the release of
the Deposit or applicable portion thereof to Buyer (“Seller’s Objection
Notice”). If Escrow Agent does not receive a timely Seller’s Objection Notice,
Escrow Agent shall release the Deposit or applicable portion thereof to Buyer.
If Escrow Agent does receive a timely Seller’s Objection Notice, Escrow Agent
shall release the Deposit or applicable portion thereof only upon receipt of,
and in accordance with, written instructions signed by Seller and Buyer, or the
final order of a court of competent jurisdiction.

C. If, at any time after the expiration of the Review Period, Seller claims
entitlement to the Deposit or applicable portion thereof, Seller shall give
written notice to Escrow Agent stating that Buyer has defaulted in the
performance of its obligations under the Contract, and shall direct Escrow Agent
to release the Deposit or applicable portion thereof to Seller (the “Seller’s
Notice”). Escrow Agent shall promptly deliver a copy of Seller’s Notice to
Buyer. Buyer shall have three (3) business days after receipt of the copy of
Seller’s Notice to deliver written notice to Escrow Agent and Seller objecting
to the release of the Deposit or applicable portion thereof to Seller (“Buyer’s
Objection Notice”). If Escrow Agent does not receive a timely Buyer’s Objection
Notice, Escrow Agent shall release the Deposit or applicable portion thereof to
Seller. If Escrow Agent does receive a timely Seller’s Objection Notice, Escrow
Agent shall release the Deposit or applicable portion thereof only upon receipt
of, and in accordance with, written instructions signed by Buyer and Seller, or
the final order of a court of competent jurisdiction.

4. In the performance of its duties hereunder, Escrow Agent shall be entitled to
rely upon any document, instrument or signature purporting to be genuine and
purporting to be signed by and of the Parties or their successors unless Escrow
Agent has actual knowledge to the contrary. Escrow Agent may assume that any
person purporting to give any notice or instructions in accordance with the
provisions hereof has been duly authorized to do so.

5. A. Escrow Agent shall not be liable for any error of judgment, or any action
taken or omitted to be taken hereunder, except in the case of Escrow Agent’s
willful, bad faith misconduct or negligence, nor shall Escrow Agent be liable
for the conduct or misconduct of any employee, agent or attorney thereof. Escrow
Agent shall be entitled to consult with counsel of its choosing and shall not be
liable for any action suffered or omitted in accordance with the advice of such
counsel.

B. In addition to the indemnities provided below, Escrow Agent shall not be
liable for, and each of the Parties jointly and severally hereby indemnify and
agree to save harmless and reimburse Escrow Agent from and against all loss,
cost, liability, damage and expense, including outside counsel fees in
connection with its acceptance of, or the performance of its duties and
obligations under, this Agreement, including the costs and expenses of defending
against any claim arising hereunder unless the same are caused by the willful,
bad faith misconduct or negligence of Escrow Agent.

 

-ii-



--------------------------------------------------------------------------------

C. Escrow Agent shall not be bound or in any way affected by any notice of any
modification or cancellation of this Agreement, or of any fact or circumstance
affecting or alleged to affect rights or liabilities hereunder other than as is
herein set forth, or affecting or alleged to affect the rights and liabilities
of any other person, unless notice of the same is delivered to Escrow Agent in
writing, signed by the proper parties to Escrow Agent’s satisfaction and, in the
case of modification, unless such modification shall be approved by Escrow Agent
in writing.

6. A. Escrow Agent and any successor escrow agent, as the case may be, may
resign his or its duties and be discharged from all obligations hereunder at any
time upon giving five (5) days’ prior written notice to each of the Parties
hereto. The Parties hereto will thereupon jointly designate a successor escrow
agent hereunder within said five (5) day period to whom the Deposit shall be
delivered. In default of such a joint designation of a successor escrow agent,
Escrow Agent shall retain the Deposit as custodian thereof until otherwise
directed by the Parties hereto, jointly, or until the Deposit is released in
accordance with clause (B) below, in each case, without liability or
responsibility.

B. Anything in this Agreement to the contrary notwithstanding, (i) Escrow Agent,
on notice to the Parties hereto, may take such other steps as the Escrow Agent
may elect in order to terminate its duties as Escrow Agent hereunder, including,
but not limited to, the deposit of the Deposit with a court of competent
jurisdiction in the Commonwealth of Virginia and the commencement of an action
of interpleaders, and (ii) in the event of litigation between any of the Parties
with respect to the Deposit, Escrow Agent may deposit the Deposit with the court
in which said litigation is pending and, in any such event, Escrow Agent shall
be relieved and discharged from any liability or responsibility to the Parties
hereto. Escrow Agent shall not be under any obligation to take any legal action
in connection with this Agreement or its enforcement or to appear in, prosecute
or defend any action or legal proceeding which, in the opinion of Escrow Agent,
would or might involve Escrow Agent in any cost, expense, loss, damage or
liability, unless and as often as requested, Escrow Agent shall be furnished
with security and indemnity satisfactory to Escrow Agent against all such costs,
expenses (including attorney’s fees), losses, damages and liabilities.

7. All notices required herein shall be deemed to have been validly given, as
applicable: (i) if given by telecopy, when the telecopy is transmitted to the
party’s telecopy number specified below and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
business day if not confirmed during normal business hours, (ii) if hand
delivered to a party against receipted copy, when the copy of the notice is
receipted or rejected, (iii) if given by certified mail, return receipt
requested, postage prepaid, two (2) business days after it is posted with the
U.S. Postal Service at the address of the party specified below or (iv) on the
next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged:

 

  (i) If addressed to Seller, to:

Marlborough Lodging Partners LLC

c/o Norwich Partners, LLC

10 Morgan Drive, Suite 10A,

Hanover, New Hampshire

 

-iii-



--------------------------------------------------------------------------------

With a copy to

Diane M. McDermott,

Esquire McCarter & English LLP

265 Franklin Street

Boston, MA 02110

 

  (ii) If addressed to Buyer, to:

Apple Eight Hospitality Ownership, Inc.

814 E. Main Street

Richmond, Virginia 23219

Attn: Sam Reynolds

Fax No.: (804) 344-8129

with a copy to:

Apple Eight Hospitality Ownership, Inc.

814 E. Main Street

Richmond, Virginia 23219

Attn: Legal Dept.

Fax No.: (804) 727-6349

 

  (iii) If addressed to Escrow Agent, to:

LandAmerica Dallas National Division

2505 N. Piano Road, Ste. 3100

Richardson, Texas 75082

Attn: Debby Moore

Fax No.: (214) 570-0210

or such other address or addresses as may be expressly designated by any party
by notice given in accordance with the foregoing provisions and actually
received by the party to whom addressed.

8. This Agreement may be executed in any number of counterparts each of which
shall be deemed an original and all of which, together, shall constitute one and
the same Agreement.

9. The covenants, conditions and agreements contained in this Agreement shall
bind and inure to the benefit of each of the Parties hereto and their respective
successors and assigns.

 

-iv-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first above written.

 

SELLER: MARLBOROUGH LODGING PARTNERS, LLC By:  

 

Name:   David P. Leatherwood Title:   Manager BUYER: APPLE EIGHT HOSPITALITY
OWNERSHIP, INC. By:  

 

Name:  

 

Title:  

 

ESCROW AGENT: LANDAMERICA AMERICAN TITLE COMPANY By:  

 

Name:  

 

Title:  

 

 

-v-